United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1780
                                   ___________

Allen Huenefeld,                        *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the Northern
      v.                                * District of Iowa.
                                        *
Michael Carr; Bill Elam,                * [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: September 20, 2010
                                Filed: October 5, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.


      Iowa inmate Allen Huenefeld appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having conducted careful de novo
review of the record, see Mack v. Dillon, 594 F.3d 620, 622 (8th Cir. 2010) (per
curiam) (standard of review), we agree with the district court that summary judgment
was warranted. Further, Huenefeld did not make the required showing below that
summary judgment was premature; and his complaints on appeal regarding the


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
effectiveness of his appointed counsel are not a basis for reversal, see Taylor v.
Dickel, 293 F.3d 427, 431 (8th Cir. 2002). Accordingly, we affirm. See 8th Cir. R.
47B.
                       ______________________________




                                       -2-